DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 10/20/2022, for a Request for Continued Examination (RCE), is acceptable and a RCE has been established.  An action on the RCE follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See rejections below additionally based on Lovinggood et al. (US 6,934,511).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 17 and 19, 21-24, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0020401, cited in an IDS, hereinafter “Gharavi”) in view of Montalvo (US 2005/0032487) and Lovinggood et al. (US 6,934,511, hereinafter “Lovinggood”).
Regarding claim 1, Gharavi discloses an apparatus for wireless communication, comprising:
a first antenna array configured to receive a signal via directional beamforming (RX antenna array 304 receiving beam(s), Fig. 3, para. 0043);
a second antenna array configured to retransmit the signal via directional beamforming transmit beams (TX antenna array 332 transmitting beams, Fig. 3, para. 0052); and 
a signal processing chain connected to route the signal between reception at the first antenna array and retransmission at the second antenna array, the signal processing chain comprising at least one power amplifier (PA) (306, 308, 310, 312, 318 to base band processor 206 – to 320, 324, 326, 328, to PA 330, to TX antenna array 332, Figs. 3 and 4, para. 0046-0047).
However, Gharavi does not expressly disclose: 
a feedback path for adjusting a gain of a PA driver for the at least one PA based on an output of the at least one PA.
Instead, Gharavi discloses measuring a transmitter signal strength indicator (TSSI) across the first set of PAs 330 to generate control signals to calibrate transmission power levels (para. 0066).
Montalvo discloses a known prior art radio transmitter using a closed-loop control to control output power which includes a VGA (corresponding to claimed “PA driver”), a power amplifier (PA 12) , coupler 14, power detector 15, and feedback amp 16 are used to generate feedback signals from the output of PA 12 to control the gain of VGA 11.
Because both Gharavi and Montalvo disclose transmitters using measured outputs of power amplifiers to control output gain/power, it would have been obvious to one of ordinary skill in the art substitute one power control scheme or another, for the predictable result of adapting the known closed-loop control scheme disclosed by Montalvo for each of the power amplifiers in the transmission system of Gharavi.
Gharavi and Montalvo does not expressly disclose each component of the radio frequency signal processing chain comprising a respective analog component configured to process the signal in an analog domain.
Lovinggood discloses a repeater circuit with beamforming in which the signal processing is direct RF, offset RF, or DSP based repeater. The DSP-based repeater is handled by digitizing the desired signal, performing the functional digitally, and then converting the digital signal back to an analog signal. Lovinggood also discloses the alternative of a direct or offset RF based repeater that performs all gain and filter functional at the high frequency of the desired signal (Fig. 5, col. 5, ll. 23-40, it is implicit that the direct/offset RF based repeaters are analog, since the description of the DSP-based repeater is indicates the desired signal is analog). Thus Lovinggood suggests the use of either an entirely analog processing signal chain instead of a one which uses digitally processing as well.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Gharavi and Montalvo to implement an entirely analog signal processing chain instead of one with digital processing, since this is suggested by the beamforming repeater of Lovinggood.

Regarding claim 2, Montalvo further discloses the feedback path further comprises:
a coupler for connecting the feedback path to the signal processing chain (coupler 14, Fig. 1); 
a power detector for monitoring the output of the PA (power detector 15, Fig. 1); and
a gain controller for adjusting the gain of the PA driver to the PA (feedback amp 16, Fig. 1).

Regarding claim 3, Gharavi further discloses a low noise amplifier (LNA) for each antenna of the first antenna array (LNAs 306, Fig. 3).
However, Gharavi and Montalvo do not expressly disclose the feedback path is for adjusting a gain of the LNA based on the output of the at least one PA.
However, Gharavi discloses generating one or more control signals based on the TSSI, for adjusting amplitude gains of LNAs 306 (para. 0122), thereby suggesting controlling the gains of the LNAs 306 according to the measured outputs of the PAs 330.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Gharavi and Montalvo to further adapt the closed loop feedback scheme based on the output of power amplifiers (disclosed by Montalvo) to also control the gain the LNAs 306, since this is suggested by the LNA gain control scheme based on PA output taught by Gharavi.

Regarding claim 4, Gharavi further discloses the signal processing chain comprises:
a plurality of receive paths that are each connected to a respective antenna of the first antenna array, each of the plurality of receive paths include a respective low noise amplifier (LNA) and a phase shifter (antennas 304, LNAs 306, phase shifters 308, Fig. 3):
a combiner circuit configured to combine signals received through the plurality of receive paths (power combiners 310 and  312, Fig. 3); and
a divider circuit configured to divide an output of the combiner circuit into a plurality of transmit paths, wherein each of the plurality of transmit paths includes a respective PA driver and a PA (power divider 324 and 326, Fig. 3).

Regarding claim 5, Gharavi and Montalvo further disclose the feedback path comprises a plurality of feedback paths corresponding to each of the plurality of transmit paths (adapting a feedback path for each PA, see rejection of claim 1 above).

Regarding claim 6, Montalvo further discloses a gain controller coupled to each of the plurality of feedback paths for adjusting the gains of the respective PA drivers (each feedback path has feedback amp 16, the output of which controls the gain of VGA 11, Fig. 1).

Regarding claim 7, Gharavi  further discloses the signal processing chain comprises:
a plurality of receive paths that are each connected to a respective antenna of the first antenna array, each of the plurality of receive paths include a respective phase shifter (antennas 304, connected to phase shifters 308, Fig. 3);
a combiner circuit configured to combine signals received through the plurality of receive paths to a transmission path including the at least one PA (combiners 310 and 312, Fig. 3); and
a divider circuit configured to divide an output of the transmission path into a plurality of transmit paths corresponding to a plurality of antennas of the second antenna array (dividers 324 and 326, coupled to corresponding antennas 332, Fig. 3).

Regarding claim 8, Montalvo further discloses a gain controller coupled to the feedback path for adjusting the gain of the PA driver (feedback amp 16, controlling gain of VGA 11, Fig. 1).

Regarding claim 9, Gharavi further discloses the signal processing chain comprises a plurality of transmit paths that are each connected to a respective antenna of the first antenna array and a respective antenna of the second antenna array, wherein each of the plurality of transmit paths includes a respective low noise amplifier (LNA), a phase shifter, a power amplifier driver, and a PA (transmitter chain 336 including TX antennas 332 coupled to RX antennas 304 via LNA 306, PA 330, and Montalvo discloses VGA 11, Fig. 1 corresponding to the “driver”).

Regarding claim 10, Gharavi and Montalvo further disclose a plurality of feedback paths corresponding to each of the plurality of transmit paths (adapting a feedback path for each PA, see rejection of claim 1 above).

Regarding claim 11, Montalvo further discloses a gain controller coupled to each of the plurality of feedback paths for adjusting the gains of the respective PA drivers (each feedback path has feedback amp 16, the output of which controls the gain of VGA 11, Fig. 1).

Regarding claim 17, Gharavi further discloses a reception beam control circuit for adjusting a phase shifter for each antenna of the first antenna array; and
a transmission beam control circuit for adjusting a phase shifter for each antenna of the second antenna array (first controller 322 configured to adjust phase shifts of each of the first set of front transmitter front end phase shifters 328 and the first set of receiver front end phase shifters 308, based on the received control signal, para. 0048, Fig. 3).

Regarding claims 19 and 30, Gharavi discloses a method for wireless communication, comprising:
receiving, at a first antenna array of a wireless repeater, a signal via directional beamforming (RX antenna array 304 receiving beam(s), Fig. 3, para. 0043);
retransmitting the signal via directional beamforming at a second antenna array of the wireless repeater (TX antenna array 332 transmitting beams, active repeater device transmits one or more output RF signals based on the received input RF signal, Fig. 3, para. 0052-0053); and
monitoring an output of at least one power amplifier (PA) of a radio frequency signal processing chain connected to route the signal between reception at the first antenna array and retransmission at the second antenna array (the first antenna array 304 receives one or more beams of input RF signals, and then the received signals are then processed by the chain of elements as depicted in Fig. 3, before being transmitted by second antenna array 332 as output RF signals, para. 0043 and 0052, Fig. 3; para. 0066, control power levels of transmitter chain 336 based on control signals from measured TSSI).
However, Gharavi does not expressly disclose adjusting, based at least in part on the output, a gain of a PA driver to the PA.
Gharavi discloses measuring a transmitter signal strength indicator (TSSI) across the first set of PAs 330 to generate control signals to calibrate transmission power levels (para. 0066).
Montalvo disclose known prior art radio frequency transmitter using a closed-loop control to control output power which includes a RF VGA (corresponding to claimed “PA driver”), a power amplifier (PA 12) , coupler 14, power detector 15, and feedback amp 16 are used to generate RF feedback signals from the output of PA 12 to control the gain of VGA 11 (see Fig. 1, and para. 0007).
Because both Gharavi and Montalvo disclose transmitters using measured outputs of power amplifiers to control output gain/power, it would have been obvious to one of ordinary skill in the art substitute one power control scheme or another, for the predictable result of adapting the known closed-loop control scheme with an adaptable VGA  and a PA as disclosed by Montalvo for each of the power amplifiers in the transmission system of Gharavi.
Gharavi and Montalvo does not expressly disclose wherein the signal is routed in an analog domain between the first antenna array and the second antenna array.
Lovinggood discloses a repeater circuit with beamforming in which the signal processing is direct RF, offset RF, or DSP based repeater. The DSP-based repeater is handled by digitizing the desired signal, performing the functional digitally, and then converting the digital signal back to an analog signal. Lovinggood also discloses the alternative of a direct or offset RF based repeater that performs all gain and filter functional at the high frequency of the desired signal (Fig. 5, col. 5, ll. 23-40, it is implicit that the direct/offset RF based repeaters are analog, since the description of the DSP-based repeater is indicates the desired signal is analog). Thus Lovinggood suggests the use of either an entirely analog processing signal chain instead of a one which uses digitally processing as well.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Gharavi and Montalvo to implement routing the signal between the first antenna array and the second antenna array in an analog domain, since this is suggested by the beamforming repeater of Lovinggood.


Regarding claim 21, Gharavi further discloses adjusting, based at least in part on the output, a gain of at least one low noise amplifier (LNA) connected to the first array (generating control signals based on the TSSI for adjusting amplitude gains of the LNAs 306, para. 0122).

Regarding claims 22, Montalvo further discloses wherein monitoring the output of at least one PA of the signal processing chain comprises: 
monitoring the output of the at least one PA via a feedback path connected to the signal processing chain between the first antenna array and the second antenna array (output of PA 12, coupled to feedback path, Fig. 1).

Regarding claim 23, Montalvo further discloses the feedback path comprises a coupler for connecting to the signal processing chain, a power detector for monitoring the output of the PA, and a gain controller for adjusting the gain of the PA driver to the PA (coupler 14, power detector 15 and feedback amp 16 to control gain of VGA 11, Fig. 1).

Regarding claims 24 and 27, Gharavi further discloses: 
pre-processing the signal via respective low noise amplifiers (LNAs) and phase shifters that correspond to each antenna of the first antenna array, the pre-processing resulting in a plurality of pre-processed instances of the signal (antennas 304, LNAs 306, and phase shifters 308, Fig. 3);
combining, via a combiner circuit of the wireless repeater, the plurality of pre- processed instances of the signal into a combined signal to a transmission path (combiners 310 and 312, Fig. 3);
dividing, via a divider circuit of the wireless repeater, the combined signal to a plurality of transmit paths corresponding to a plurality of antennas of the second antenna array, each transmit path including at least a power amplifier (PA) (dividers 324 and 326, amplifiers 330, Fig. 3); and 
monitoring respective outputs of the PAs of each transmit path (measuring TSSI, para. 0066 and 0122).
However, Gharavi does not expressly disclose:
each of the transmit paths also includes a power amplifier driver;  and
adjusting, based at least in part on the respective outputs, a gain of respective PA drivers in the transmit paths.
Montalvo discloses a known prior art radio transmitter using a closed-loop control to control output power which includes a VGA (corresponding to claimed “PA driver”), a power amplifier (PA 12) , coupler 14, power detector 15, and feedback amp 16 are used to generate feedback signals from the output of PA 12 to control the gain of VGA 11.
Because both Gharavi and Montalvo disclose transmitters using measured outputs of power amplifiers to control output gain/power, it would have been obvious to one of ordinary skill in the art substitute one power control scheme or another, for the predictable result of adapting the known closed-loop control scheme with an adaptable VGA and a PA as disclosed by Montalvo for each of the power amplifiers in the transmission system of Gharavi.

Claims 14-16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi (US 2019/0020401, cited in an IDS) in view of Montalvo (US 2005/0032487) and Lovinggood et al. (US 6,934,511, hereinafter “Lovinggood”), as applied to claims 1 and 19 above, and further in view of and Dorosenco et al. (US 9,553,754, hereinafter “Dorosenco”) and Proctor et al. (US 8,498,234, cited in an IDS, hereinafter “Proctor”).

Regarding claim 14, Gharavi further disclose: 
the signal processing chain comprises a plurality of transmit paths (tx paths output from dividers 326, Fig. 3), and 
each of the plurality of transmit paths including a respective a phase shifter, PA driver, and a PA (phase shifters 328 and PA 330, Fig. 3, Montalvo disclose PA driver as VGA 11, Fig. 1). 
However, Gharavi and Montalvo does not expressly disclose:
i. each of the plurality of transmit paths also includes a low noise amplifier (LNA); 
ii. the plurality of transmit paths corresponding to each of a plurality of dual pole antennas of a dual pole antenna array functioning in a first polarization to comprise the first antenna array,  and  functioning in a second polarization to comprise the second antenna array, the first and second arrays comprise a same set of dual pole antennas, wherein the first antenna array and the second antenna array comprise a same set of dual pole antennas.
With respect to aspect i, Dorosenco discloses a transceiver that includes respective LNA circuits in both the receiver and transmitter circuit paths (Fig. 8A). Thus, Dorosenco suggests the use of an LNA in transmitter circuits as well as receiver circuits.
It would have been obvious to one of ordinary skill in the art, at the time the application was filed, to include an LNA in the transmit path of Gharavi, since this is suggested by the transceiver of Dorosenco.
With respect to aspect ii, Proctor discloses a repeater system with two co-located antennas 300b/300c, wherein one of the polarized antennas is connected to the power amplifier 355 for transmitting and the other antenna of opposite polarization is connected to the LNA 310 for receiving (col. 7, ll. 15-29). Thus, Proctor suggests the use of dual polarized antennas (i.e. “dual pole”) to isolate transmitted signals from received signals in repeater systems.
Therefore, it  would have been obvious to one ordinary skill in the art, at the time the application was filed to modify the system of Gharavi, Liang, and Montalvo with the dual polarized antennas, since this is suggested for repeater systems by Proctor.

Regarding claim 15, Gharavi and Montalvo further disclose the feedback path comprises a plurality of feedback paths corresponding to each of the plurality of transmit paths (adapting a feedback path for each PA, see rejection of claim 1 above).

Regarding claim 16, Montalvo further discloses a gain controller coupled to each of the plurality of feedback paths for adjusting the gains of the respective PA drivers (each feedback path has feedback amp 16, the output of which controls the gain of VGA 11, Fig. 1).

Regarding claim 28, Gharavi and Montalvo disclose everything as applied to claim 19 above, and Gharavi further discloses pre-processing the signal via respective phase shifters that correspond to each antenna of the first antenna array, the pre-processing resulting in a plurality of pre-processed instances of the signal (antennas 304, phase shifters 308, Fig. 3).
However, Gharavi and Montalvo do not expressly disclose: 
i) each of the transmit paths also include a low noise amplifier and a power amplifier driver.
ii) the phase shifters correspond to each of a plurality of dual pole antennas functioning in a first polarization to comprise the first antenna array; and
iii) the plurality of transmit paths correspond to the plurality of dual pole antennas functioning in a second polarization to comprise the second antenna array.

Regarding aspect i), Montalvo discloses a known prior art radio transmitter using a closed-loop control to control output power which includes a VGA (corresponding to claimed “PA driver”), a power amplifier (PA 12) , coupler 14, power detector 15, and feedback amp 16 are used to generate feedback signals from the output of PA 12 to control the gain of VGA 11.
Dorosenco discloses a transceiver that includes respective LNA circuits in both the receiver and transmitter circuit paths (Fig. 8A). Thus, Dorosenco suggests the use of an LNA in transmitter circuits as well as receiver circuits.
Because both Gharavi and Montalvo disclose transmitters using measured outputs of power amplifiers to control output gain/power, it would have been obvious to one of ordinary skill in the art substitute one power control scheme or another, for the predictable result of adapting the known closed-loop control scheme with an adaptable VGA and a PA as disclosed by Montalvo for each of the power amplifiers in the transmission system of Gharavi.
Furthermore, it would have been obvious to one of ordinary skill in the art, to also include an LNA in the transmit path of Gharavi, since this is suggested by the transceiver of Dorosenco.

Regarding aspects ii) and iii), Proctor discloses a repeater system with two co-located antennas 300b/300c, wherein one of the polarized antennas is connected to the power amplifier 355 for transmitting and the other antenna of opposite polarization is connected to the LNA 310 for receiving (col. 7, ll. 15-29). Thus, Proctor suggests the use of dual polarized antennas (i.e. “dual pole”) to isolate transmitted signals from received signals in repeater systems.
Therefore, it  would have been obvious to one ordinary skill in the art, at the time the application was filed to modify the system of Gharavi, Montalvo, and Dorosenco with the dual polarized antennas, since this is suggested for repeater systems by Proctor.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi (US 2019/0020401, cited in an IDS) in view of Montalvo (US 2005/0032487) and Lovinggood et al. (US 6,934,511, hereinafter “Lovinggood”) as applied to claim 1 above, and further in view of and Lam et al. (US 2010/0079354, cited in an IDS, hereinafter “Lam”).
Regarding claim 18, Gharavi and Montalvo disclose everything applied to claim 1, but do not expressly disclose the first antenna array, the second antenna array, or both comprise meta-material antenna having a negative refractive index.
Lam discloses the negative index metamaterial lenses enhance the scanning angle of phased array antennas (para. 0149).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the antennas of Gharavi with negative index metamaterials since they enhance scanning angle of phase array antennas.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi (US 2019/0020401, cited in an IDS) in view of Montalvo (US 2005/0032487) and Lovinggood et al. (US 6,934,511, hereinafter “Lovinggood”), as applied to claim 19 above, and further in view of Dorosenco et al. (US 9,553,754, hereinafter “Dorosenco”).
Regarding claims 25, Gharavi further discloses: 
pre-processing the signal via respective phase shifters that correspond to each antenna of the first antenna array, the pre-processing resulting in a plurality of pre-processed instances of the signal (antennas 304, phase shifters 308, Fig. 3);
combining, via a combiner circuit of the wireless repeater, the plurality of pre- processed instances of the signal into a combined signal to a transmission path, the transmission path including at least a power amplifier (combiners 310 and 312, output via mixer 318, baseband processor 206, mixer 320 to transmit paths 336 including power amplifiers 330 Figs. 3 and 4);
dividing, via a divider circuit of the wireless repeater, the combined signal to a plurality of transmit paths corresponding to a plurality of antennas of the second antenna array, (dividers 324 and 326, amplifiers 330, Fig. 3); and 
However, Gharavi do not expressly disclose:
each of the transmit paths also include a low noise amplifier and a power amplifier driver.
Montalvo discloses a known prior art radio transmitter using a closed-loop control to control output power which includes a VGA (corresponding to claimed “PA driver”), a power amplifier (PA 12) , coupler 14, power detector 15, and feedback amp 16 are used to generate feedback signals from the output of PA 12 to control the gain of VGA 11.
Dorosenco discloses a transceiver that includes respective LNA circuits in both the receiver and transmitter circuit paths (Fig. 8A). Thus, Dorosenco suggests the use of an LNA in transmitter circuits as well as receiver circuits.
Because both Gharavi and Montalvo disclose transmitters using measured outputs of power amplifiers to control output gain/power, it would have been obvious to one of ordinary skill in the art substitute one power control scheme or another, for the predictable result of adapting the known closed-loop control scheme with an adaptable VGA and a PA as disclosed by Montalvo for each of the power amplifiers in the transmission system of Gharavi.
Furthermore, it would have been obvious to one of ordinary skill in the art, to also include an LNA in the transmit path of Gharavi, since this is suggested by the transceiver of Dorosenco.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi (US 2019/0020401, cited in an IDS) in view of Montalvo (US 2005/0032487) and Lovinggood et al. (US 6,934,511, hereinafter “Lovinggood”), as applied to claim 19 above, and further in view of Proctor et al. (US 8,498,234, cited in an IDS, hereinafter “Proctor”).

Regarding claim 29, Gharavi and Montalvo disclose everything as applied to similar claim 24 above, but do not expressly disclose: 
the phase shifters and LNAs correspond to each of a plurality of dual pole antennas functioning in a first polarization to comprise the first antenna array; and
the plurality of transmit paths correspond to each of the plurality of dual pole antennas functioning in a second polarization to comprise the second antenna array.
Proctor discloses a repeater system with two co-located antennas 300b/300c, wherein one of the polarized antennas is connected to the power amplifier 355 for transmitting and the other antenna of opposite polarization is connected to the LNA 310 for receiving (col. 7, ll. 15-29). Thus, Proctor suggests the use of dual polarized antennas (i.e. “dual pole”) to isolate transmitted signals from received signals in repeater systems.
Therefore, it  would have been obvious to one ordinary skill in the art, at the time the application was filed to modify the system of Gharavi and Montalvo with the dual polarized antennas with LNAs, since this is suggested for repeater systems by Proctor.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/5/2022